newsrelease CTS CORPORATIONElkhart, Indiana 46514(574) 523-3800 January 30, 2008 FOR RELEASE:Immediately CTS FINISHES 2 · Operating Performance Exceeds Analyst Consensus · Free Cash Flow Stronger than Previous Estimates Elkhart, IN…CTS Corporation (NYSE: CTS) today announced fourth quarter 2007 net earnings of $7.7 million and diluted earnings per share of $0.20, which includes $0.05 per share of restructuring and related costs.Adjusted diluted earnings per share of $0.25, which excludes the restructuring and related costs, increased 25% over the same period last year and also exceeded analyst consensus of $0.20 per diluted share by $0.05, as a result of improved operating margins and efficiencies.Sales for the fourth quarter increased to $178.3 million, a 3% increase year-over-year. The fourth quarter revenue increase from 2006 was driven by an 8% increase in Components and Sensors segment sales as automotive new product demand grew 6% and electronic components sales for infrastructure applications grew 27%. EMS segment sales were essentially flat compared to a strong fourth quarter 2006. Full-year 2007 revenue of $685.9 million increased 5% over 2006. Components and Sensors segment sales increased 4% year-over-year driven primarily by higher automotive sensor product demand, partially offset by reduced sales of legacy resistor products.EMS segment sales increased 5% year-over-year due to strong growth in industrial and defense and aerospace markets, partially offset by lower sales in the computer market. Full-year net earnings in 2007 were $25.4 million, or $0.66 per diluted share, compared to $24.2 million, or $0.63 per diluted share, in the prior year, an increase of 5%. Included in 2007 results was a $0.05 negative per share impact from restructuring and related costs in the fourth quarter, while 2006 included a $0.08 negative per share impact from restructuring and related costs. Full-year earnings per share, adjusted to exclude these items, were $0.71 in both 2006 and 2007. In addition, 2007 was unfavorably impacted by a $0.05 negative per share charge for Moorpark investigation costs. During 2007, the Company generated an operating cash flow of $48.6 million, up 3% from a strong cash flow in 2006.Capital expenditures were essentially unchanged, $16.1 million in 2007 and $15.8 million in 2006.The resulting 2007 free cash flow, which is net cash provided by operations less capital expenditures, was $32.5 million, the highest reported since 1997. Commenting on fourth quarter results, Vinod M. Khilnani, CTS President and Chief Executive Officer, stated, “We were pleased with our strong earnings and improved operating cash flow generation. We are building positive momentum for the future, not only from our financial performance and strong financial position, but also from initiatives begun in the fourth quarter in the areas of operational realignment and acquisition of piezoceramic components technology and assets for aerospace and defense applications.In addition, the Tusonix acquisition, just announced last week, is expected to expand our electronic component technology and customer base, adding $15 million of annual sales.” “The news surrounding the U.S. economy suggests near-term caution.However, we believe our recent initiatives, combined with new business development efforts, will support healthy top and bottom line growth in 2008,” continued Mr. Khilnani. The Company currently expects full-year 2008 sales to increase 5% to 8% over 2007 and diluted earnings per share to be in the range of $0.78 to $0.83.Approximately a $0.03 - $0.05 per share investment to support new growth initiatives, including the launch of sensor and actuator products for diesel and commercial market applications, is included in the 2008 estimate. SEGMENT INFORMATION (Dollars in millions) Fourth Quarter 2007 Fourth Quarter 2006 Third Quarter 2007 Segment Segment Segment Net Operating Net Operating Net Operating Sales Earnings Sales Earnings Sales Earnings Components & Sensors $ 71.1 $ 8.2 $ 65.7 $ 6.4 $ 68.8 $ 6.0 Electronics Manufacturing Services (EMS) 107.2 3.9 107.8 2.7 106.0 3.9 Segment Operating Earnings 12.1 9.1 9.9 Expenses not allocated to business segments: - Restructuring and related charges (2.6 ) Total $ 178.3 $ 9.5 173.5 $ 9.1 $ 174.8 $ 9.9 Components
